Citation Nr: 1638091	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  13-26 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether there is new and material evidence to reopen the claim for service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for a right ankle disability. 

6.  Entitlement to service connection for diabetes mellitus.

7.  Entitlement to a compensable evaluation for the service-connected bilateral hearing loss disability.

8.  Entitlement to a compensable evaluation for service-connected right ring finger disability.

9.  Entitlement to a compensable evaluation for service-connected allergic rhinitis and residuals of nasal fracture - characterized as "ALLERGIC RHINITIS WITH BROKEN NOSE (PREVIOUSLY RATED UNDER DC 6502 AND CLAIMED AS SINUS CONDITION)."

10.  Entitlement to individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Robert C. Brown, Jr., Esquire


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served in the United States Air Force from December 1972 to May 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma (hereinafter Agency of Original Jurisdiction (AOJ)).  

The Veteran provided testimony before the undersigned Veterans Law Judge at a hearing in May 2016.  A transcript of the hearing is in the claims folder.  

In May 2011, the Veteran filed his claim for service connection for PTSD.  The record reflects that the Veteran has been diagnosed with both depression and anxiety disorders.  Hence, the Board is expanding the Veteran's claim to include consideration of whether service connection can be warranted for any acquired psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that in the context of psychiatric disorders that the Board must broadly construe claims, and must consider other diagnoses for service connection when the medical record so reflects).

The Board notes that the Veteran seeks VA compensation for nasal symptoms of sinusitis, nasal obstruction and rhinitis.  Historically, a March 1996 AOJ rating decision awarded service connection for a broken nose, but denied service connection for a separate sinus condition.  In a March 2013 rating decision, the AOJ awarded service connection for allergic rhinitis "claimed as sinus condition as secondary to the service-connected disability of broken nose."  The AOJ has currently evaluated the service-connected disability under Diagnostic Code 6523, pertaining to bacterial rhinitis, under the following characterization: "ALLERGIC RHINITIS WITH BROKEN NOSE (PREVIOUSLY RATED UNDER DC 6502 AND CLAIMED AS SINUS CONDITION)."  

The Board understands that the AOJ has attempted to evaluate this disability by analogy.  Until additional development is conducted, the Board has rephrased the claim as involving one issue but reserves the right to recharacterize the claim once additional examination is provided for both allergic rhinitis and any residuals of nasal fracture.  However, the Veteran appears to seek VA compensation for sinusitis.  As this claim was previously denied, the Board has no jurisdiction to consider any symptomatology associated with sinusitis with the current appeal.  Thus, the Veteran is hereby advised of his right to request a reopening of a claim of entitlement to service connection for sinusitis.

The Board next notes that, in a June 2016 rating decision, the AOJ denied applications to reopen service connection claims for coronary artery disease and hypertension.  Later that month, the Veteran submitted a timely Notice of Disagreement (NOD.  See 38 C.F.R. § 20.201 (2015).  VBMS and VA's Veterans Appeals Control and Locator System (VACOLS) indicate that the AOJ has acknowledged the NOD and that the AOJ is continuing to work on that matter.  As the AOJ has acknowledged receipt of the NOD and VACOLS indicates that further action is pending at the AOJ, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where an NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in the present case.  Therefore, those particular claims remain under the jurisdiction of the AOJ at this time.

The issues of entitlement to service connection for an acquired psychiatric disability, to include PTSD, and entitlement to service connection for a right ankle disability, as well as claims of entitlement to an increased rating for service-connected bilateral hearing loss and allergic rhinitis/fractured nose disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  At the May 2016 Board hearing, the Veteran, through his attorney, indicated that he wished to withdraw his appeal as it pertained to the following issues: entitlement to service connection for diabetes mellitus, entitlement to an increased evaluation for service-connected right ring finger disability; and entitlement to TDIU.

2.  In a March 1996 decision, the RO denied the Veteran's claim of entitlement to service connection for a low back disability.  The Veteran did not appeal.

3.  The evidence associated with the claims file subsequent to the RO's initial adjudication in March 1996, considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back disability.

4.  The Veteran's low back disability did not manifest in service and arthritis was not manifest within one year after separation from service and is unrelated to service. 

5.  The Veteran's right knee disability did not manifest in service and is unrelated to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received which serves to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The Veteran's low back disability was not incurred in or aggravated by service, and arthritis is not presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).

3.  The Veteran's right knee disability was not incurred in service and is otherwise unrelated to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).

4.  The criteria for withdrawal of the Veteran's claim of entitlement to service connection for diabetes mellitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

5.  The criteria for withdrawal of the Veteran's claim of entitlement to a compensable rating for right ring finger have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

6.  The criteria for withdrawal of the Veteran's claim of entitlement to TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R § 3.159.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the present appeal, the Veteran was provided with VCAA notification letters in May 2010, September 2011, and November 2012 and his claims were last readjudicated in September 2013.  The Board concludes that the duty to notify has been met.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records, post-service VA treatment records and lay statements of argument.  Notably, at the hearing, the Veteran could only approximate the start of his VA treatment.  He reported an emergency room visit in 1991 which would not be relevant to any of the claims on appeal, and next getting VA treatment in the 2000s.  Here, the VA records start in 2002 which is consistent with his testimony.  The Board does not find any outstanding records of VA treatment relevant to the claims on appeal.

Additionally, at the hearing, the Veteran reported receiving private treatment for his low back disability, but he could not provide the names of the providers of treatment.  Prior to initially deciding this issue, the AOJ provided the Veteran notice of the types of evidence necessary to substantiate his claim which included forms which he could fill out authorizing VA to assist him in obtaining any private medical records.  At the hearing, the undersigned suggested that the Veteran could look in the telephone book to help prompt his memory of any providers of treatment.  Notably, the Veteran is assisted by an attorney.  In this context, the Board finds no further duty on the part of VA in assisting the Veteran in obtaining private records as he has not properly identified and authorized VA to obtain any records on his behalf.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).

In addition, the Veteran was afforded VA examinations for his low back disability and right knee condition.  As discussed in more detail below, the VA assessments of record include a review of the Veteran's pertinent service and post-service history, clinical findings, and diagnoses, and the findings were supported by medical rationale.  As such, the Board finds that the VA examinations are adequate to make a determination on the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for service connection for a right shoulder disability is ready to be considered on the merits.


Withdrawal of Claims

An appellant, or his authorized representative, may withdraw an appeal or any issues therein, on the record at a hearing or in writing; such a withdrawal is effective when received.  38 C.F.R. § 20.204.  At the May 2016 hearing, the Veteran's representative expressed the Veteran's decision to withdraw his claims of service connection for diabetes, and increased rating for the right ring finger disability, and entitlement to TDIU.  See Hearing Transcript, p. 2.  Accordingly, the Board finds that the Veteran's withdrawal of his diabetes, right ring finger, and TDIU claims was well-informed; thus the Board does not have jurisdiction to review those issues and the appeal, as it pertains to those three issues, is dismissed.  

New and Material Evidence

Generally, a claim which has been denied in a final unappealed AOJ or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence already of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether there is new and material evidence is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  However, the Board notes that according to the plain language of the regulation, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).

The Board must presume the credibility of evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The Veteran seeks to reopen his claim for service connection for a low back disability.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for calculi of the kidney, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

However, the benefit of the doubt doctrine does not apply to a new and material analysis.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Low back disability

The AOJ denied the Veteran's claim for service connection for a low back disability in a rating decision in March 1996.  The relevant evidence before the AOJ at the time of the final decision in 1996 included the Veteran's service treatment records, which documented his November 1973 low back injury while playing basketball.  The basis for the denial was that there was no evidence of a residual disability after that injury.  See Rating Decision dated March 4, 1996.

The Veteran was properly notified of the decision but did not file a formal appeal, or submit new and material evidence, within one year of the notice of denial.  See Notification Letter dated March 7, 1996.  Thus, the decision became final.  See 38°U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.

The Veteran requested to reopen his service connection claim in May 2011.  In a subsequent rating decision, the AOJ reopened the Veteran's claim.  The pertinent evidence during this period includes an October 2011 VA examination, in which the examiner diagnosed the Veteran with degenerative arthritis of the lumbar spine.  The Board finds that the evidence submitted after the 1996 denial of the Veteran's claim is new and material.  The Veteran's original claim was denied because there was no evidence of a chronic back disability.  In essence, any new and material evidence would have to relate to this fact; thus, the evidence would need to show that the Veteran has a chronic low back disability.  The evidence of record shows a diagnosed chronic low back disability, which cured the prior evidentiary defect.  As such, the evidence submitted - which must be presumed true - relates to a previously unestablished fact necessary to substantiate the Veteran's service-connection claim.  The claim for service connection for a low back disability is reopened.

The record reflects that the AOJ has reopened the service connection claim for low back disability, and denied the claim on a merits review.  As such, there is no prejudice to the Veteran in the Board's review of the claim on the merits also.  See generally Hickson v. Shinseki, 23 Vet. App. 394 (2010).

With respect to the merits, the Veteran contends that his current low back disability is related his in-service low back strain.

Service treatment records demonstrate that the Veteran injured his low back while playing basketball.  At the time of the injury, the Veteran was diagnosed with an acute lumbar strain and a bilateral lumbar muscle spasm with limited range of motion.  X-ray testing revealed normal findings and the doctor noted gradual complete resolution of any symptoms or findings.  See Service Treatment Records dated November 24 and 25, 1973.  On a service separation examination conducted 5 months prior to discharge, the Veteran's spine was noted as clinically normal.  See Separation Examination dated November 5, 1976.  At that time, the Veteran reported a medical history significant for tonsil enucleation, asthma, wearing of glasses, nose fractures, and right 5th metacarpal fracture.  Otherwise, he denied all other significant medical or surgical history.

The Veteran's VA treatment records document a history of low back pain after a 2004 motor vehicle accident.  See VA Treatment Records dated April 22 and 23, 2010.  The Veteran has also reported low back pain when lifting boxes.  See VA Treatment Record dated March 3, 2011.  At times, the Veteran has reported that he had low back pain since his period of service.  See VA Treatment Record dated August 16, 2013.  At no point did a treating physician provide a nexus between the Veteran's low back pain and his period of service.  

The Veteran was afforded a VA Examination in 2011 in relation to his low back pain.  At that time, the Veteran reported having low back pain since his in-service injury.  The Veteran noted that he had the following symptoms: inability to walk, stiffness, fatigue, spasms, decreased motion, and numbness.  Upon examination, the examiner attributed Veteran's abnormal gait to back pain, and diagnosed the Veteran with degenerative arthritis of the lumbar spine.  The examiner opined that the Veteran's current degenerative arthritis of the lumbar spine was not a continuation of the in-service low back strain.  See VA Examination dated October 3, 2011.  

A subsequent opinion was sought in 2012.  At that time, the examiner opined that the Veteran's current degenerative arthritis of the lumbar spine was less likely than not caused by or incurred during his period of service, to include the noted acute lumbar strain with muscle spasm.  In so finding, the examiner noted that after the November 1973 back injury, the Veteran was able to return to full duties with no more complaints or treatments for the lumbar spine for the remainder of service.  In addition, the Veteran's post-service records were silent for any complaints of low back pain from 1977 to 2004, when he was involved in the motor vehicle accident.  The examiner opined that that the 2004 motor vehicle accident is consistent with the type of injury that would lead to the degenerative changes noted.  See VA Examination dated November 29, 2012.

In addition, the Veteran has testified to the onset of recurrent/persistent low back pain since service.  He asserts that his spouse, whom he knew during military service, could corroborate chronicity since service.  The Veteran has submitted a spousal statement reflecting her personal knowledge that he has had many incidences of back pain "[o]ver the yrs."  

After careful review, the Board finds that the weight of the evidence is against the claim for service connection for a lumbar spine disability.  

In so finding, the Board notes that the most probative evidence of record is the 2012 VA opinion.  As demonstrated above, the VA examiner's opinion addresses every pertinent factual aspect of the claim, including the Veteran's in-service lumbosacral strain, follow-up treatment, and post-service motor vehicle accident.  The opinion also considers the Veteran's lay statements regarding his in-service injury and symptomatology.  It is well-established that, when evaluating medical evidence, the Board considers evidence to be more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  To that end, the November 2012 evaluation presents a detailed and thorough medical history, and draws conclusions based on specific applications of the Veteran's symptoms to that history.

Notably, the VA examiner's conclusion is supportable by the November 1973 hospitalization record reflecting an assessment of "acute" back injury, the normal clinic evaluation on the service separation examination and the Veteran's silence for a chronic back disability at this examination although he identified multiple other medical issues. 

The Board has considered the lay evidence of record, in particular the lay statements of the Veteran and his spouse regarding ongoing back problems since service.  In this regard, the Board notes that the Veteran is certainly competent to relate symptoms within the realm of his personal knowledge.  See Layno and Jandreau, supra.  Here, the Veteran's recollections are not consistent with the lay and medical evidence at the time of the separation examination.  In any event, the VA examiner considered the allegation of chronicity in light of the STRs and postservice records and concluded that the postservice 2004 motor vehicle accident, rather than the inservice injury, is consistent with the type of injury that would lead to the degenerative changes noted.  While the lay testimony alone could result in an award of service connection for arthritis based upon chronicity under 38 C.F.R. § 3.303(b), the Board finds that the November 2012 VA examiner's thorough, detailed, and well-reasoned opinion regarding the medical significance of the inservice injury and onset of disability outweighs the lay statements as to ongoing pathology since service.  Notably, this examiner has greater expertise and training than the Veteran and his spouse in speaking to the issue of medical diagnosis and etiology of an orthopedic disorder.

In sum, the evidence deemed most probative by the Board establishes that the Veteran's current lumbar spine disability was not incurred during service.  Rather, the most probative evidence demonstrates that his current back symptoms are attributed to his post-service motor vehicle accident and are not related to the November 1973 lumbosacral strain.  Moreover, there is no credible evidence that degenerative disc disease (or characteristic manifestations thereof) developed during service or within one year of the Veteran's discharge.  As such, service connection is not warranted on either a direct or a presumptive basis.  See 38 C.F.R. § 3.303(b), 3.307, 3.309; Walker, 708 F.3d 1331 (Fed. Cir. 2013).

Right Knee Disability

The Veteran avers that he has a current right knee disability that is related to his period of service.  On several occasions, he has also reported that he sprained his knee while playing football in service, and was taken to a hospital in an ambulance.

Service treatment records demonstrate that the Veteran injured his right knee when a typewriter fell on it, which resulted in painful range of motion and limping.  See Service Treatment Records dated December 13, 1976.  He had previously suffered a mild contusion to the left knee in November 1974 while at a football game, and had been brought to the emergency room by ambulance.  Upon discharge examination, the Veteran's lower extremities, to include knees, were noted as clinically normal.  See Separation Examination dated November 5, 1976.  At that time, the Veteran reported a medical history significant for tonsil enucleation, asthma, wearing of glasses, nose fractures, and right 5th metacarpal fracture.  Otherwise, he denied all other significant medical or surgical history.

Post-service treatment records are silent for any complaints, treatments, or diagnoses of a right knee condition.

The Veteran was afforded a VA examination in 2011, where the Veteran reported the following right knee symptoms: stiffness, swelling, giving way, locking, tenderness, and pain.  He also reported difficulty standing and walking with limitation of motion.  Upon examination, the examiner noted tenderness of the right knee, but no locking pain, genu recurvatum, crepitus, or ankylosis.  The examiner diagnosed a right knee strain.  See VA Examination dated October 3, 2011.

A subsequent clarification was sought.  In 2012, a VA examiner opined that the Veteran's right knee strain was not related to his period of service.  While he was diagnosed with right knee pain and trauma during service, the examiner reasoned that the Veteran was discharged without any residuals; nor was there any evidence of complaints of a right knee condition until the 2011 examination.  The examiner rationalized that there is no evidence that a chronic right knee condition existed while on active duty or that the in-service trauma resulted in a chronic disabling condition.  See VA Medical Opinion dated November 29, 2012.

After review of the evidence of record, the Board finds that service connection for the right knee strain is not warranted.  In so finding, the Board has considered the lay statements of argument, which report continuous right knee pain since discharge.  Again, the Veteran is certainly competent to report his observable symptoms, such as knee pain.  See Layno and Jandreau supra.  However, the Veteran's recollections are not consistent with the lay and medical evidence at the time of the separation examination which shows a normal examination and failure to identify the right knee as a significant medical condition - while he identified several other significant medical conditions.  His recollection of right knee injury at a football game requiring ambulance travel to an emergency room is also not consistent with service treatment records, reflecting that this event involved the left knee.

Overall, the Board finds that the November 2012 VA examiner's well-reasoned opinion regarding the medical significance of the Veteran symptoms and type of injury outweighs the lay statements as to ongoing pathology since service.  Nieves-Rodriguez, supra.  The examiner noted that the Veteran's in-service injury did not result in a chronic disabling condition.  As no arthritis is diagnosed, the claim cannot be granted on lay allegation of chronicity alone.  Walker, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).




ORDER

The application to reopen the claim of entitlement to service connection for a low back disability is granted.  

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a right knee disability is denied.

The issue of entitlement to service connection for diabetes mellitus is dismissed.

The issue of entitlement to a compensable evaluation for service connected right ring finger disability is dismissed.

The issue of entitlement to TDIU is dismissed.


REMAND

As for the remaining issues on appeal, the Board finds that remand is necessary before appellate adjudication.

Right Ankle Disability

The Veteran avers that he has a current right ankle disability that stems from his period of service.  He claims that, during service he sprained his ankle, which caused antalgic gait.  See Board Hearing Transcript, p. 33.

Service treatment records and post-service treatment records are silent for any complaints, treatments, or diagnoses of a right ankle disability.  However, the Board finds insufficient evidence which impeaches his report of undocumented right ankle strain during service.  In light of an accepted history of right ankle sprain, the Veteran should be afforded examination to determine whether he manifests any residuals of such injury.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Acquired Psychiatric Disability

The Veteran contends that he is entitled to service connection for PTSD, as he believes his mental health issues stem from in-service stressful incidents.  Specifically, the Veteran avers that, while stationed in Turkey, he carried live ammunition, operated under black out conditions, and served while Turkey and Greece were at war.  He states that all of these circumstances caused him to fear for his life and personal safety.  See Statement in Support of Claim for PTSD dated May 26, 2011.

The Veteran has not been afforded a VA examination in relation to his PTSD claim.  Pursuant to McClendon, an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in- service event, injury or disease," or that a disease, manifested in accordance with presumptive service connection regulations, occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

While the Veteran does not have a diagnosis of PTSD on record, he has been noted to have PTSD symptoms, some of which seemed to be attributed to his military experience.  He has also been diagnosed with anxiety and depressive disorders.  See SSA Psychiatric Evaluations dated June 16, 2012 and August 16, 2012.  Thus, a VA examination should be obtained to determine the Veteran's current psychiatric disabilities and the nature and etiology of such disabilities.

Increased Rating for Bilateral Hearing Loss and Allergic Rhinitis

The Veteran avers that he is entitled to compensable ratings for both bilateral hearing loss and allergic rhinitis.  He also claims that both conditions have worsened since his last VA examinations.  See Hearing Transcript, pp. 29-30.

To ensure that the evidence of record reflects the current severity of the Veteran's service-connected bilateral hearing loss and allergic rhinitis, a more contemporaneous examination is warranted.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (VA is obligated to provide a new examination when a Veteran asserts that the service-connected condition has become more severe.).  Accordingly, the RO should arrange for the Veteran to undergo VA examinations to assess the current severity of the disabilities.  Prior to administering a VA examination, the RO should ensure that any and all outstanding relevant treatment records have been obtained and associated with the case file.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative, and, with their assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers in relation to his claims on appeal.

2.  After records development is complete, schedule the Veteran for VA examination to evaluate whether he manifests any residuals of a right ankle injury in service.  The claims folder contents must be made available for review.  Following interview and review of the record, the examiner is requested to provide opinion on the following:

a) Identify all current disorders of the right ankle, if any;
b) For each diagnosed right ankle disorder, provide opinion as to whether it is at least as likely as not that such disorder had its onset in service or is causally related to active service including the reported right ankle sprain?

In providing this opinion, the examiner is requested to accept the Veteran's history of a right ankle sprain during service which is not documented, and to consider his allegation of persistent/recurrent right ankle symptoms in light of the entire evidentiary record.

3.  Schedule the Veteran for a VA psychiatric examination.  The claims folder contents must be made available for review.  Following interview and review of the record, the examiner is requested to provide opinion on the following:

c) Identify the appropriate diagnosis or diagnoses for the Veteran's psychiatric symptoms;

d) For each acquired psychiatric disorder diagnosed, is it at least as likely as not that such disorder was caused or otherwise attributed to the Veteran's period of service, to include operating under blackout conditions, carrying live ammunition, or serving in a country that was at war.

4.  Schedule the Veteran for a VA examination to determine the current severity of his bilateral hearing loss.  The examination should include any diagnostic testing or evaluation deemed necessary.

5.  Schedule the Veteran for a VA examination to determine the current severity of his allergic rhinitis as well as residuals of nasal fracture.  The examination should include any diagnostic testing or evaluation deemed necessary.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the actual claims file, should be made available to the examiner for review.  The examiner is requested to provide all findings pertaining to allergic rhinitis as well as describing any septum deviation or obstructed breathing due to residuals of nasal fracture.

6.  When the development requested has been completed, the case should be readjudicated.  In so doing, the AOJ should consider the propriety of separately rating allergic rhinitis and any septum deviation/nasal obstruction caused by nose fracture residuals.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs
 

